Citation Nr: 1241073	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 24, 2008, for the award of service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an effective date earlier than January 24, 2008, for the award of service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted service connection for diabetes mellitus type II, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, all effective January 24, 2008.  The Veteran appealed for an earlier effective date.

In an August 2009 rating decision, the RO granted an earlier effective date of January 24, 2007, for the award of service connection for diabetes mellitus but denied earlier effective dates for the peripheral neuropathy.  As January 24, 2007, is the earliest effective date allowable under the law and regulations for the award of service connection for diabetes mellitus, that issue is no longer before the Board.


FINDINGS OF FACT

1.  VA received the Veteran's original claim for benefits on January 24, 2008.

2.  There is competent and probative evidence that the Veteran had peripheral neuropathy of the lower extremities associated with his diabetes mellitus type II during the one year prior to the January 24, 2008, date of claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 24, 2007, but no earlier, for the award of service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.155, 3.400 (2012).

2.  The criteria for an effective date of January 24, 2007, but no earlier, for the award of service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issues of entitlement to earlier effective dates for the awards of service connection for peripheral neuropathy of the left and right lower extremities, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's claims for earlier effective dates arise from an appeal of the initial effective dates following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran contends that he is entitled to an effective date earlier than January 24, 2008 for his peripheral neuropathy of the lower extremities because he has had diabetes for years.  He filed his original claim for VA benefits on January 24, 2008.  An October 2008 rating decision granted service connection for peripheral neuropathy of the lower extremities, effective January 24, 2008.  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's January 24, 2008, claim was made many years following his July 1971 discharge from service.  Thus, the effective date would not be the day following separation from service or within one year of separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  Further, the January 24, 2008, claim was the Veteran's original claim for VA benefits, and no prior claims are of record or have been raised by the Veteran.  There are also no statements that were submitted to the RO prior to January 24, 2008, that indicate an intent to apply for benefits relating to diabetes mellitus or its associated complications such as peripheral neuropathy.  Thus, an earlier effective date on these bases is not warranted.  38 C.F.R. §§ 3.1(p), 3.155.

However, where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2012).  In no event, however, shall such award or increase be retroactive for more than one year from the date on which the veteran submits the application for benefits or the date of administrative determination of entitlement.  Id.  

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In this case, the liberalizing law in question is 38 C.F.R. § 3.309(e), which changed on May 8, 2001, to add diabetes mellitus type II to the list of presumptive diseases associated with herbicide exposure.  The Veteran's claim was made more than 1 year after the effective date of that law and the RO thus had the authority to grant an effective date of 1 year prior to the January 24, 2008, date of claim; the RO subsequently granted an earlier effective date of January 24, 2007, for the award of service connection for diabetes based on 38 C.F.R. § 3.114(a)(2).  The RO declined to do so for the associated peripheral neuropathy of the lower extremities, finding that there was no evidence of peripheral neuropathy in 2007. 

The question thus becomes whether the Veteran had peripheral neuropathy of the lower extremities in 2007 to warrant the earlier January 24, 2007, effective date for the awards of service connection for peripheral neuropathy of the lower extremities.

The medical evidence indicates that the Veteran was diagnosed with diabetes mellitus type II in 1990.  However, it is not until August 2008 that the record indicates the associated symptoms of peripheral neuropathy.  In this regard, an August 2008 VA treatment note reflects a history of paresthesias and intermittent pain in the lower extremities.  Examination at that time showed an adequate sensory response.  Private and VA medical records prior to then do not show any such complaints and demonstrate normal sensation in the lower extremities.  A September 2008 VA examination report reflects a history of paresthesias and numbness in the lower extremities for the past five to seven years, i.e. as early as 2001.  Examination at that time was normal except for the two-point discrimination test in both feet, and based on that and the Veteran's reported history the examiner provided a diagnosis of lower extremity diabetic peripheral neuropathy.

Initially, the Board observes that there is no question that the Veteran has peripheral neuropathy of the lower extremities as secondary to his service-connected diabetes mellitus type II.  Although the medical evidence fails to document any complaints of peripheral neuropathy prior to August 2008, the Board finds the Veteran's report of having peripheral neuropathy symptoms since 2001 to be credible.  In this regard, the Board observes that he is competent to give evidence about observable symptoms such as pain and numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, resolving doubt in the Veteran's favor, the Board finds that there is competent and probative evidence that he had peripheral neuropathy of the lower extremities associated with his diabetes mellitus type II during the one year prior to the January 24, 2008, date of claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Accordingly, an earlier effective date of January 24, 2007, is warranted for the awards of service connection for peripheral neuropathy of the left and right lower extremities.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114.  


ORDER

An earlier effective date of January 24, 2007, for the award of service connection for peripheral neuropathy of the left lower extremity is granted, subject to the provisions governing the award of monetary benefits.

An earlier effective date of January 24, 2007, for the award of service connection for peripheral neuropathy of the right lower extremity is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


